                                                                   Case 8:20-cv-01466-SB-KES Document 9 Filed 09/14/20 Page 1 of 3 Page ID #:67



                                                                    1 FERRUZZO & FERRUZZO, LLP
                                                                           A Limited Liability Partnership,
                                                                    2    including Professional Corporations
                                                                             3737 Birch Street, Suite 400
                                                                    3     Newport Beach, California 92660
                                                                             Telephone: (949) 608-6900
                                                                    4         Facsimile: (949) 608-6994

                                                                    5 JAMES F. RUMM, Bar No. 224412
                                                                      jrumm@ferruzzo.com
                                                                    6 ALISON C. GIBBS, Bar No. 257526
                                                                      agibbs@ferruzzo.com
                                                                    7
                                                                      Attorneys for Defendant
                                                                    8 DE ANZA PLAZA APARTMENTS II
                                                                    9                            UNITED STATES DISTRICT COURT
                                                                   10                           CENTRAL DISTRICT OF CALIFORNIA
                                                                   11
                                                                   12 UNITED AFRICAN-ASIAN                            Case No. 8:20-cv-01466-DOC-KES
F ERRUZZO & F ERRUZZO , LLP




                                                                      ABILITIES CLUB, ON BEHALF OF
                              Newport Beach, Cal iforni a 926 60
                                3737 Birc h Street, Suite 400

                                 Telephon e (949) 608 -69 00




                                                                   13 ITSELF AND ITS MEMBERS; JESSIE                    Assigned for All Purposes To:
                                                                      JAMES DAVIS IV, An Individual,                   District Judge: David O. Carter
                                                                   14                                                  Magistrate Judge: Karen E. Scott
                                                                                Plaintiffs,
                                                                   15                                             JOINT STIPULATION TO EXTEND
                                                                           vs.                                    DEFENDANT’S TIME TO RESPOND
                                                                   16                                             TO INITIAL COMPLAINT BY NOT
                                                                      DE ANZA PLAZA APARTMENTS II,                MORE THAN 30 DAYS (L.R. 8-3)
                                                                   17 A CALIFORNIA GENERAL
                                                                      PARTNERSHIP; AND DOES 1                     Complaint served: August 25, 2020
                                                                   18 THROUGH 10, Inclusive,                      Current response date: September 15, 2020
                                                                                                                  New response date: October 5, 2020
                                                                   19                     Defendants.
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                                -1-
                                                                          JOINT STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN
                                                                                                            30 DAYS (L.R. 8-3)
                                                                        D616.3 \ 558015
                                                                   Case 8:20-cv-01466-SB-KES Document 9 Filed 09/14/20 Page 2 of 3 Page ID #:68



                                                                    1                                        STIPULATION
                                                                    2            Pursuant to Civil Local Rule 8-3 and the Court’s Standing Order, Plaintiff entity
                                                                    3 known as the United African-Asian Abilities Club, On Behalf Of Itself And Its
                                                                    4 Members and the individual Plaintiff Jessie James Davis IV (collectively referred to
                                                                    5 as the “Plaintiffs”), by and through his attorneys of record, and Defendant De Anza
                                                                    6 Plaza Apartments II, A California General Partnership (“Defendant”), by and through
                                                                    7 its attorneys of record, hereby stipulate to an extension as follows:
                                                                    8            WHEREAS, on August 7, 2020, Plaintiffs filed its initial complaint (“the
                                                                    9 Complaint”) against Defendant.
                                                                   10            WHEREAS, on August 25, 2020, Plaintiffs served Defendant with Complaint.
                                                                   11            WHEREAS, the last day for Defendant to answer or otherwise respond to
                                                                   12 Plaintiffs’ Complaint is September 15, 2020.
F ERRUZZO & F ERRUZZO , LLP
                              Newport Beach, Cal iforni a 926 60
                                3737 Birc h Street, Suite 400

                                 Telephon e (949) 608-69 00




                                                                   13            WHEREAS, Defendant desires additional time to prepare and file a responsive
                                                                   14 pleading.
                                                                   15            WHEREAS, Plaintiffs are willing to provide additional time for Defendant to
                                                                   16 prepare and file its responsive pleading for twenty one additional days, up and through
                                                                   17 to October 5, 2020.
                                                                   18            WHEREAS, on September 14, 2020, the parties conferred through their counsel
                                                                   19 of record and agreed to provide Defendant with a two-week extension of time to file
                                                                   20 its answer or otherwise response to the initial Complaint.
                                                                   21            WHEREAS, the extension requested does not exceed more than a cumulative
                                                                   22 total of thirty (30) days from the date the response initially would have been due.
                                                                   23            Based on the foregoing and for good cause shown, IT IS HEREBY
                                                                   24 STIPULATED, by and between all parties through their respective counsel of record
                                                                   25 that:
                                                                   26            (1) Defendant’s date to answer or otherwise respond to the Complaint on file in
                                                                   27 the above-referenced action is extended from September 15, 2020 to October 5, 2020.
                                                                   28            IT IS SO STIPULATED.
                                                                                                                    -2-
                                                                          JOINT STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN
                                                                                                            30 DAYS (L.R. 8-3))
                                                                        D616.3 \ 558015
                       Case 8:20-cv-01466-SB-KES Document 9 Filed 09/14/20 Page 3 of 3 Page ID #:69



                       1 Dated: September 14, 2020                   FERRUZZO & FERRUZZO, LLP

                       2
                       3
                       4
                       5
                       6
                       7 Dated: September 14, 2020                   LIGHTNING LAW, APC
                        8
                        9                                            By: Isl David Wakefield
                                                                         DAVID C. WAKEFIELD
                       10                                                Attorneys for Plaintiffs
                                                                         THE UNITED AFRICAN-ASIAN
                       11                                                ABILITIES CLUB.,,. ON BEHALF
                                                                         OF ITSELF AND 1TS MEMBERS
Q.,
..J          0
                       12                                                AND THE INDIVIDUAL
..J   0 <D
             <O
                                                                         PLAINTIFF JESSIE JAMES
s ::~
  .., ONO

                       13                                                DAVIS IV
~ ·3 "§<X>
"0,: °:g~
     a, iii 0)         14
"'
t-
       Q) (.) . ,
      !: .
      vu:. -
                  0)

         u
~ .C <O C
                  Q)


0 ·-~ ma, 0
          .c
                       15
N "' - a.
N ,-.. ~"                   *Pursuant to Local Rule 5-4.3 .4(2),the filer attests that all signatories listed, and on
             &°m
             ~ ...
::)
0,:
0,:
      M
      ,-..
      "'Q)
                       16
             z
"'
t-                          whose behalf the filing is submitted, concurs in the filing's content and have authorized
                       17
                            the filing.
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                       -3-
                                  ORDER: JOINT STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT
                                                             MORE THAN 30 DAYS (L.R. 8-3)
                            D6 16.3 \ 5580 15
